ITEMID: 001-90287
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LUDWICZAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1945 and lives in Ostrów Mazowiecka.
5. On 9 November 1992 the applicant lodged with the Ostrów Mazowiecka District Court (Sąd Rejonowy) a claim for payment against his ex-employer, a construction company.
6. On the same day the case file was sent to the Warszawa District Court which was competent to deal with the subject-matter.
7. The first hearing was scheduled for 22 February 1993. It did not take place because on 21 December 1992 the Warszawa District Court stayed the proceedings due to the fact that on 3 December 1992 winding-up proceedings had been instituted against the defendant.
8. On 5 April 1994 the applicant’s claim was entered on the list of claims (lista wierzytelności).
9. On 27 May 1994 the Warszawa District Court refused to resume the proceedings.
10. On 18 September 2000 the Warszawa District Court was informed that the winding-up proceedings had been discontinued.
11. The proceedings were resumed on 6 April 2001. On the same day the case was joined to similar claims lodged against the defendant, and registered under a new reference number. The court adjourned the trial until 1 February 2002.
12. It appears that between the date when the proceedings were resumed and the day on which the first-instance judgment was given, no hearing took place. The trial was adjourned 11 times on procedural grounds, such as, for example, the appointment of the defendant’s curator then its liquidator, and the need to supplement the evidence and to appoint an expert.
13. On 24 July 2006 the Warszawa District Court, following the applicant’s motion, appointed a lawyer for the applicant.
14. On 31 October 2006 the Warszawa District Court gave judgment and discontinued the proceedings in respect of the applicant.
15. On 18 December 2006 the applicant’s lawyer lodged an appeal. It was rejected by the Warszawa District Court on 9 February 2007 on procedural grounds, i.e. failure to pay the so-called “basic court fee” (opłata podstawowa).
16. On 6 December 2006 the applicant lodged with the Warszawa Regional Court (Sąd Okręgowy) a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) which entered into force on 17 September 2004. The applicant sought a ruling declaring that the length of the proceedings before the Warszawa District Court had been excessive.
17. On 25 January 2007 the Warszawa Regional Court dismissed his complaint. The court examined the course of the impugned proceedings and held that there had been no delays for which the Warszawa District Court could be held responsible, although it admitted that the proceedings had been lengthy.
18. On 26 February 2007 the Warszawa Regional Court rejected the applicant’s appeal against the decision of 25 January 2007 as inadmissible in law.
19. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
